 



Exhibit 10.40
SEVERANCE AGREEMENT AND GENERAL RELEASE
     THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (“Release Agreement”) is
executed by David Natan (the “Executive”) pursuant to Section 6 of the
Employment Agreement dated as of January 10, 2007 by and between PharmaNet
Development Group, Inc., a Delaware corporation (the “Company”) and the
Executive (the “Employment Agreement”).
     WHEREAS, the Executive’s employment with the Company has been terminated
effective November 21, 2007 (the “Effective Date of Termination”);
     WHEREAS, the Executive has had 21 days to consider this Release Agreement,
and 7 days to revoke after signing;
     WHEREAS, the Company has advised the Executive in writing, through this
Release Agreement, to consult with an attorney before signing this Release
Agreement, and Executive has done so with Charles Freiburger, Esq., his counsel
of choice;
     WHEREAS, the Executive acknowledges that the consideration to be provided
to the Executive under this Release Agreement is sufficient to support all
promises contained herein; and
     WHEREAS, the Executive understands that the Company regards the
representations and covenants by the Executive in the Employment Agreement and
this Release Agreement as material and that the Company is relying on such
representations and covenants in paying amounts to the Executive pursuant to the
Employment Agreement and this Release Agreement.
THE EXECUTIVE THEREFORE AGREES AS FOLLOWS:
     1. The Executive shall receive the payments and benefits set forth in
Section 6(c) of the Employment Agreement in accordance with the terms and
subject to the conditions thereof, and those set forth herein, except that the
provisions of Section 6 shall be modified as follows:
          (a) Executive’s execution of this Release Agreement shall signify his
certification that he has complied with his obligations under the Employment
Agreement and acknowledges his continuing obligations under the Employment
Agreement. Executive further certifies that he has returned any and all
documents, data, materials and other property of Company that he has ever had in
his possession, custody, or control. Executive shall be permitted to purchase
the laptop computer and printer owned by the Company and used by the Executive
prior to the Effective Date of Termination for the fair market value of three
hundred dollars ($300); provided, however, that all proprietary materials of the
Company and software (including licensed software) shall be removed from the
computer. Executive’s execution of this Release Agreement shall be deemed
sufficient to satisfy the requirements of Section 6(b)(i)(a), (b), and (c) of
the Employment Agreement.
Page 1 of 7 — Severance Agreement And General Release

 



--------------------------------------------------------------------------------



 



          (b) Section 6(c)(i) of the Employment Agreement is modified as
follows: “In lieu of any further salary payments to the Executive for periods
subsequent to the Effective Date of Termination, the Company shall cause an
aggregate severance payment to be made to the Executive, in cash, equal to two
(2) times such Executive’s Annual Base Salary (the “Cash Severance Payment”),
and payable in forty-eight (48) equal bi-monthly installments in accordance with
the Company’s normal pay roll practices commencing with the Company’s first pay
roll period in the month following the Executive’s “separation from service” (as
such term is defined in Treasury Regulations issued under Section 409A of the
Internal Revenue Code) in accordance with Section 6(f), or such later date
required by Section 6(g) hereof, subject to the Executive’s execution of an
effective release.”
          (c) Section 6(c)(ii) of the Employment Agreement is modified as
follows: “For a twenty-four (24) month period after the Effective Date of
Termination, the Executive shall receive life, disability, accident and health
insurance coverage that is substantially similar to that which the Executive is
receiving immediately prior to the Effective Date of Termination; provided,
however, that in order to receive continued health coverage, the Executive shall
be required to pay to the Company at the same time that premium payments are due
for the month an amount equal to the full monthly premium payments required for
such health coverage and the Company shall reimburse to the Executive the amount
of such monthly premium, less the amount that the Executive was required to pay
for such health coverage immediately prior to the Effective Date of Termination
(the “Health Payment”), no later than five (5) days following the date the
premium for the month is paid by the Executive. In addition, on each date on
which the Health Payments are made, subject to subparagraph 6(g), the Company
shall pay to the Executive an additional amount equal to the federal, state and
local income and payroll taxes that the Executive incurs on each monthly Health
Payment (the “Health Gross-up Payment”). The Health Payment paid to the
Executive during the period of time during which the Executive would be entitled
to continuation coverage under the Company’s group health plan pursuant to Code
Section 4980B (or any replacement or successor provision of the United States
tax law) if the Executive elected such coverage and paid the applicable premiums
is intended to qualify for the exception from deferred compensation as a medical
benefit provided in accordance with the requirements of Treas. Reg.
§1.409A-1(b)(9)(v)(B). The Health Payment, the Health Gross-up Payment, and any
taxable medical benefits paid or provided hereunder shall be reimbursed to
Executive in a manner that complies with the requirements of Treas. Reg.
§1.409A-3(i)(1)(iv). The COBRA health care continuation coverage period under
section 4980B of the Code shall run concurrently with the foregoing 24-month
period.”
          (d) As of the date of Executive’s execution of this Release Agreement,
the Executive has seven (7) unused vacation days. The Executive shall be
permitted to use these vacation days prior to the Effective Date of Termination.
To the extent that the Executive is unable to use any of these vacation days
prior to the Effective Date of Termination due to work assigned to him by the
Company, the Company shall compensate the Executive for all unused vacation days
at the daily rate of pay for Executive’s Annual Base Salary, which payment will
be made simultaneously at the time the first payment is made to Executive under
Section 1(b) above.
Page 2 of 7 — Severance Agreement And General Release

 



--------------------------------------------------------------------------------



 



          (e) Section 6(f) of the Employment Agreement is modified as follows:
“The Cash Severance Payment shall be made twice monthly in accordance with the
Company’s ordinary payroll practices in each of the twenty-four (24) months
immediately following the month in which the Effective Date of Termination
occurs, subject to the Executive’s execution of an effective release. At the
time that payments are made under this Section, the Company shall provide the
Executive with a detailed written statement setting forth the manner in which
such payments were calculated and the basis for such calculations.
Notwithstanding the foregoing, Cash Severance Payments shall immediately cease
and no longer be payable if Executive violates any of the terms set forth in
Sections 7 or 8 hereof. Such remedy shall be in addition to any and all other
remedies available by law or equity.”
     2. The Company will reimburse Executive’s legal fees incurred in connection
with the review and negotiation of this Agreement upon providing appropriate
invoices evidencing the same; provided such amount shall not exceed five
thousand dollars ($5,000). The Executive shall provide such invoices within
sixty (60) days of the execution of this Release Agreement and the Company shall
reimburse the Executive within thirty (30) days after received.
     3. The payments and benefits provided for in this Release Agreement,
including the payments and benefits set forth in Section 6 of the Employment
Agreement, as modified herein, are intended to comply with Section 409A of the
Internal Revenue Code (“Code Section 409A”) and its corresponding regulations,
or an exemption, to the extent applicable. Company shall make all payments under
this Agreement in a manner permitted by Code Section 409A, to the extent
applicable. All payments to be made upon a termination of employment under this
Agreement that constitute “deferred compensation” within the meaning of Code
Section 409A may only be made upon the Executive’s “separation from service”
with the Company within the meaning of Code Section 409A and shall be delayed
and paid in accordance with Section 6(g) of the Employment Agreement to the
extent required to comply with Code Section 409A. For purposes of Code
Section 409A, each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments. In no
event may the Executive, directly or indirectly, designate the calendar year of
a payment. All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Code
Section 409A.
     4. The Executive, on behalf of himself, his heirs, executors,
administrators, and/or assigns, does hereby RELEASE AND FOREVER DISCHARGE the
Company, together with its parents, subsidiaries, affiliates, partners, joint
ventures, predecessor and successor corporations and business entities, past,
present and future, and its and their agents, directors, officers, employees,
shareholders, investors, insurers and reinsurers, representatives, attorneys,
and employee benefit plans (and the trustees or other individuals affiliated
with such plans) past, present and future (collectively, the “Company
Releasees”), of and from any and all legally waivable causes of action, suits,
debts, complaints, claims and demands whatsoever in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive, or his heirs,
executors, administrators, and/or assigns, ever had or now has against each or
any of the
Page 3 of 7 — Severance Agreement And General Release

 



--------------------------------------------------------------------------------



 



Company Releasees, from the beginning of time to the date of Executive’s
execution of this Agreement, including, without limitation, any and all claims
relating to Executive’s employment with Company or the termination of that
employment, including, without limitation, claims under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964,
Section 1981 of the Civil Rights Act of 1870, the Americans with Disabilities
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the New Jersey Law Against Discrimination, the New Jersey Conscientious
Employee Protection Act, the New Jersey Family Leave Act, the New Jersey Wage
Payment Act, the New Jersey Wage and Hour Law, the Florida Civil Rights Act of
1992, the Miami-Dade County Equal Opportunity Ordinance, the Florida Private
Whistleblower Act, the Florida Wage Discrimination Law, the Florida Equal Pay
Law, the Florida Minimum Fair Wage Standards Act, the retaliation provisions of
the Florida Workers’ Compensation Law, and any and all other applicable federal,
state or local constitutional, statutory or common law claims, now or hereafter
recognized, including but not limited to, any claim for severance pay, bonus
pay, sick leave, holiday pay, vacation pay, except for any relating to Company’s
obligations under subsection (d) of Paragraph 1 hereof, life insurance, health
or medical insurance or any other fringe benefit or disability, or any claims
for economic loss, compensatory damages, punitive damages, liquidated damages,
attorneys’ fees, other than with respect to Company’s obligations under
Paragraph 2 hereof, expenses and costs, other than with respect to Company’s
obligations hereunder. The Company hereby confirms that the Executive was
(during the term of his employment with the Company) an “executive officer” of
the Company. This Release Agreement shall not waive any rights to
indemnification that the Executive may have pursuant to the Company’s bylaws or
certificate of incorporation, as amended, and the Company shall continue to
provide indemnification to the Executive to the extent consistent with the
Company’s obligations under such bylaws and certificate of incorporation, or
release the Executive’s rights, and the Company’s obligations, under this
Release Agreement.
     5. The Executive expressly represents and warrants that the Executive is
the sole owner of the actual and alleged claims, demands, rights, causes of
action and other matters that are released herein; that the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity; and that the Executive has the
full right and power to grant, execute and deliver the general release,
undertakings and agreements contained herein.
     6. Without additional compensation, the Executive shall cooperate and
assist the Company Releasees and their counsel fully, as requested, in
connection with any matter, including but not limited to, any pending or future:
claim, investigation, inquiry, regulatory matter, administrative or judicial
proceedings, arbitration, or litigation, relating to any matter in which he was
involved (or is alleged to have been involved) while employed by the Company or
any of the Company Releasees or of which he has knowledge by virtue of his
employment at the Company or any of the Company Releasees. Such cooperation and
assistance shall include, but not be limited to: i) meeting with and providing
full, candid, and truthful information to the Company or any of the Company
Releasees or their respective attorneys, representatives, or advisors; ii)
providing depositions, testimony, or interviews; and iii) signing affidavits or
other
Page 4 of 7 — Severance Agreement And General Release

 



--------------------------------------------------------------------------------



 



documents provided that they are factually accurate. The parties will endeavor
to schedule such cooperation in a manner that is mutually convenient. The
Company shall reimburse Executive for any out-of-pocket expenses he incurs as a
consequence of his compliance with requests made by the Company under this
Paragraph 6.
     7. (a) Executive acknowledges that he will be deemed an affiliate under SEC
Rule 144 promulgated under the Securities Act of 1933, as amended, for a period
of three (3) months from the Effective Date of Termination, and will remain
subject to the Company’s insider trading policy until the later of: (i) the
Company’s public release of its financial statements for the quarter ended
September 30, 2007; or (ii) Executive is no longer in possession of material
non-public information. Executive also hereby acknowledges and agrees that,
notwithstanding the Company’s policies, Executive understands that he will
remain subject to all federal and state securities laws and regulations. The
Company agrees to file on Executive’s behalf all necessary Form 4s required by
the SEC from the Executive for the full period the Executive is deemed to be an
affiliate under SEC Rule 144.
          (b) The Company confirms that all options, restricted shares and
restricted share units (“RSUs”) that have not vested as described in
Exhibit One, attached hereto, shall vest upon the Effective Date of Termination.
The Company shall deliver all restricted shares to Executive no later than five
(5) business days after the expiration of the revocation period described in
Paragraph 11 hereof, and all RSUs to Executive six (6) months and one (1) day
after the Effective Date of Termination.
     8. Except as set forth herein, the Executive agrees not to make any written
or oral statements about any of the Company Releasees external to the Executive
that are disparaging. Nothing in this Release Agreement shall preclude the
Executive from communicating or testifying truthfully (i) to the extent required
or protected by law (as determined by the Executive in his sole discretion),
(ii) to any state or federal governmental agency, (iii) in response to a
subpoena to testify issued by a court of competent jurisdiction, (iv) in any
action to challenge or enforce the terms of this Release Agreement, or (v) in
the course of satisfying any of Executive’s obligations under Paragraph 6
hereof.
     9. Except as set forth herein, the Company agrees that it shall not
authorize anyone to make written or oral statements, on its behalf, about the
Executive external to the Company Releasees that are disparaging. For purposes
of this Paragraph, written or oral statements made by employees who are not
elected officers of the Company, members of the Company’s Executive Committee or
the head of Investor Relations of the Company (each an “Executive Officer”),
which were not expressly authorized by an Executive Officer of the Company,
shall not be deemed to be statements by, or on behalf of, the Company, or
constitute a violation of this Paragraph. Nothing in this Agreement shall
preclude the Company from communicating or testifying truthfully (i) to the
extent required or protected by law (as determined by the Company in its sole
discretion), (ii) to any state or federal governmental agency, (iii) in response
to a subpoena to testify issued by a court of competent jurisdiction, or (iv) in
any action to challenge or enforce the terms of this Agreement.
Page 5 of 7 — Severance Agreement And General Release

 



--------------------------------------------------------------------------------



 



     10. Executive and Company each agree and acknowledge that this Release
Agreement is not, and shall not be construed to be, an admission of any
violation of any federal, state or local statute, ordinance or regulation, or of
any duty owed by any Company Releasee to Executive or owed by Executive to any
Company Releasee, or of any wrongdoing to Executive by any Company Releasee or
to any Company Releasee by Executive.
     11. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS RELEASE AGREEMENT, THE
EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS RELEASE
AGREEMENT CAREFULLY, THAT THE EXECUTIVE FULLY UNDERSTANDS ITS TERMS AND
CONDITIONS, THAT THE EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS RELEASE AGREEMENT, THAT THE EXECUTIVE HAS BEEN ADVISED
THAT THE EXECUTIVE HAS 21 DAYS WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE
THIS RELEASE AGREEMENT AND THAT THE EXECUTIVE INTENDS TO BE LEGALLY BOUND BY IT.
DURING A PERIOD OF 7 DAYS FOLLOWING THE DATE OF THE EXECUTIVE’S EXECUTION OF
THIS RELEASE AGREEMENT, THE EXECUTIVE SHALL HAVE THE RIGHT TO REVOKE THE RELEASE
AGREEMENT. IF EXECUTIVE DOES NOT SO REVOKE, THIS RELEASE AGREEMENT WILL BECOME A
BINDING AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY UPON THE EXPIRATION OF SUCH
7-DAY REVOCATION PERIOD. THIS RELEASE AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EXPIRATION OF SUCH 7-DAY REVOCATION PERIOD.
     12. Together with the Employment Agreement, this Release Agreement contains
the entire agreement and understanding between the parties relating to the
subject matter hereof and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral, relating to the
subject matter hereof.
     13. This Release Agreement shall be governed and construed in accordance
with the laws of the State of New Jersey without regard to principles of
conflict of laws.
Signature Page Follows on Next Page
Page 6 of 7 — Severance Agreement And General Release

 



--------------------------------------------------------------------------------



 



            EXECUTIVE
      /s/ David Natan       Date: 10/21/07           

            PHARMANET DEVELOPMENT GROUP, INC.
      /s/ John P. Hamill       Name:   John P. Hamill      Title:   EVP and CFO 
    Date:   10/21/07     

Page 7 of 7 — Severance Agreement And General Release

 